internal_revenue_service appeals_division n robinson suite ms oklahoma city ok certified - department of the treasury date nov redaction legend i a number release date uil taxpayer_identification_number person to contact empl mployee id number umber tel fax refer reply to ap la emw in re exempt status tax years and subsequent years last day to file a petition with the united_states tax_court jy dear this is a final adverse determination as to your application_for exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s your organization is not organized or operated exclusively for charitable purposes your organization has failed to establish that it will primarily engage in activities which accomplish one or more of the exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 your organization appears to have a substantial commercial purpose that serves a private rather than public interests contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose namé and telephone number are shown in the heading of this letter sincerely lh fail charles f fisher appeals team manager department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec contact person identification_number contact number fax number employer_identification_number vil index legend l the applicant b state name c date of incorporation d date of amendment to articles of incorporation e brokerage company dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does an organization formed to facilitate donations of real_estate qualify for exemption from federal income under sec_501 of the internal_revenue_code_of_1986 facts l was incorporated as a domestic nonprofit corporation pursuant to the statutes of the state of b on c lis organized as a public benefit corporation the second article states the purpose of this organization is to facilitate non-profit donations articles of amendment were filed by your organization on d that restated the second article to say the purpose of this organization is to facilitate non-profit donations said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organization under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code article ill sec_3 of your bylaws state that the ‘the corporation is organized as a public benefit corporation for the following purpose or purposes to provide assistance to donor and donee organizations who wish to effect a charitable giving while simultaneously reducing liability concerns for both l was established to work with individuals and organizations that want to donate real_estate for the benefit of specifically named universities colleges or other charitable organizations the donors make their real_estate donations to l who will accept title to this property assume the property maintenance_expenses and liabilities and then resell the property through the listing and sales services of third party real_estate organizations the net_proceeds after expenses will then be given to the school or charitable_organization designated by the original donor the application_for exemption explains that smaller schools especially are reluctant to accept donations other than cash or marketable_securities because of the burdens and lack of expertise in converting such assets to cash they face many unwanted property maintenance_expenses and undesired liabilities as well associated with having the school appear in a chain of title for a property additional information subsequently submitted clarified that l's primary charitable purpose is to connect donors with the university or school of their choice with donations that otherwise would not be currently accepted the founder president of is currently the only officer director other officers and director positions are still to be filled article v of the bylaws states that the affairs of this corporation shall be managed by a board_of directors consisting of not less than three directors or more than nine directors the founder’s qualifications and expertise includes providing real_estate services to individuals as an independent_contractor to the e organization the founder stated that once the applicant qualifies for exemption that all relationships with e will be severed and the founder will join l on a full time basis the compensation of officers and directors of l was clarified as follows the compensation schedule as originally presented assumed a salary for the president of dollar_figure and for the vice president dollar_figure in the second year a cfo was included in the plan at a salary of dollar_figure this salary is not defined as it is yet to be shown what would be needed to attract an individual with the appropriate talents and experience bonus potential of is included in the plan on the assumption that l is moving positively forward and has the cash_flow necessary to cover such an expense a five percent annual raise is projected for all employees l’s business plan or model was submitted in a hard copy form of a power pointpresentation this presentation model also explains how the real_estate donation process works in the following nine steps step the donor contacts the charity with their intentions to make a donation of real_estate the charity will then recommend that the donor consider l step the donor or charity contacts l who arranges for a professional market appraisal and inspection step the donor contributes property to l l arranges for a formal closing and takes title to the property l gives the donor a statement of market_value step sec_4 and sale with a local real_estate agent l arranges for property listing and repair if needed l then lists the property for steps and order to maximize its ultimate resale value l then sells the property to a qualified buyer l arranges for property maintenance and upkeep of its physical appearance in steps and the chosen charity of the original donor l deducts for property expenses and fees l then will donate net_proceeds to l’s presentation model explains that this program provides certain benefits to both the donor and to the charity the donor would receive the following benefits e donor receives immediate full value contribution e donor relinquishes all maintenance responsibilities e donor has no sales process hassles benefits to the charity were listed as e charity averts all risks of ownership e charity never takes title e charity has no property maintenance obligations e charity guarantees receipt of cash donation e charity requires no staff to manage the program these benefits highlighted in the presentation model also reinforce the purposes stated in the bylaws that providing assistance to the donor and donee simultaneously reduces liability concerns to both the presentation model included an illustration that shows the advantage for a charity that utilizes l’s services in that illustrated example the charity would receive of the market_value of a property by utilizing the services of l this is compared to of the market_value if the property was sold by the owner and the funds donated to the charity this illustration assumes in both cases that the property is held for six months although the charity receive sec_5 less the illustration points out that the charity still benefits because for a difference does the charity e want to refuse or lose the donation e want the risks of ownership e want the maintenance obligations e want the insurance tax obligations e want to staff manage the program donors that donate property to l are not anticipated to pay any fees for service the donors are introduced to l by the benefiting charitable institution once the donated property is under ownership control of l steps are taken to dispose_of the property at prevailing market prices as stated earlier in steps and l deducts for property expenses and fees before donating the net_proceeds to the chosen charity of the original donor the fee to cover l’s overhead is anticipated to be of the proceeds the following is a list of expenses related to the costs of property disposition real_estate commissions project manager commissions property appraisal property inspection property survey property management fees closing fees closing attorney fees closing mortgage fees title insurance hazards insurance property taxes l anticipates they will not be solely relying on fees for services as the organization grows funds will also be solicited from the general_public through fundraising and government grants so that the fees charged can be reduced it is anticipated that all donated properties will be physically located in geographic areas remote from l therefore l will facilitate the use of local real_estate agencies and professionals located in the vicinity of the donated property l will have no employees or capabilities to handle the day-to-day needs of the properties that it controls once donated property is accepted l will be obligated to maintain its appearance mowing plowing etc and its physical operation water lights sewer services etc in order to maximize its ultimate resale value any services of this type will be contracted on a local basis to the property most likely on the advice and recommendation of the broker who has been selected to list the property for sale in situations where rental property is donated any rental operations would also be contracted with a local property manager income from rentals would ultimately be distributed to the benefiting public charity less associated expenses for management by third parties law an organization described in sec_501 of the code must among other requirements be organized and operated exclusively for certain purposes sec_1_501_c_3_-1 of the income_tax regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exciusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states i an organization may be exempt as an organization described in sec_501 if organized and operated exclusively for one or more of the following purposes it is b charitable ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes in revrul_64_182 1964_1_cb_186 an organization derived its income principally from the rental of space in a large commercial office building the organization's charitable purposes are carried out by making contributions and grants to other charitable organizations in this revenue_ruling the irs concluded that this organization met the primary purpose test of sec_1_501_c_3_-1 of the regulations because it carried on a charitable program that was commensurate in scope with its financial resources in revrul_85_184 1985_2_cb_84 a public_utility entered into an agreement with a charitable_organization under which the charity designated the utility as its authorized agent to collect contributions to the program on the charity's behalf when the utility's customers pay their bills they are given the opportunity of paying an additional_amount designated as contributions to the charity's financial assistance program for the elderly and handicapped the utility collects these contributions segregates them from its own funds does not exercise any dominion or control_over the contributions and transfers them to the charity weekly the issue in this revenue_ruling was whether the customers who contribute to this program are allowed a charitable_contribution_deduction under sec_170 of the code the service concluded that since the utility was acting as the charity's collection agent in receiving certain funds over which the utility exercised no dominion or control and which the utility earmarked for use by the charity a customer who makes such contribution is entitled to a charitable_contribution_deduction under sec_170 in the year the utility pays the funds to the charity in revrul_2002_67 2002_2_cb_873 o a charitable_organization entered into a written_agreement with x a for-profit entity licensed to sell cars in the same state where they are both located the agreement provides that x acting as o's authorized agent will administer a fund- raising program for o in exchange for a fee x's activities under the agreement are subject_to o's review and approval the agreement provides that x will act on o's behalf to solicit donation of used cars accept process and sell the cars transfer the proceeds of the sales to the charity less x's fee and provide each donor with substantiation of that donor's contribution including the acknowledgement that contains the required information b transferred a used car to x as o's authorized agent in this revenue_ruling the irs concluded that because the charity and x have established a valid agency relationship under the laws of the state x has the authority to act on the charity's behalf according to the terms of their agency agreement thus for purposes of sec_170 of the code b's transfer of the car to x as the charity's authorized agent is treated as a transfer to the charity this revenue_ruling states that the determination of whether an agency relationship exists is based upon the requirements of state law and that not all contractual relationships will result in an agency relationship under state law in 125_f3d_1 cir a state police association that is tax-exempt under sec_501 of the code published a yearbook and derived income from advertisements placed in the yearbook the association contracted with an outside for-profit company to publish the yearbook and recruit telemarketers to solicit advertisements the telemarketers worked out of field offices selected by the outside firm with the association's approval and solicited local and national businesses within geographic areas demarcated by the association they used a canned solicitation format approved by the association which identified themselves as calling on behalf of the association troopers monitored all solicitations the association retained the right to inspect the field offices from which the solicitations took place payments for ads sold were made to the association and paid set percentages of the gross_receipts to the telemarketers and to the outside firm the principal issue in this case was whether the advertising revenues were subject_to the tax on unrelated_business_income one of the subordinate issues was whether the outside firm was an agent of the association in which event their advertising activities would be attributed to the association or simply an independent_contractor in concluding that the outside firm was the association's agent the court_of_appeals stated in the first place an independent_contractor can be an agent if and to the extent that the contractor acts for the benefit of another and under its control in a particular transaction see restatement second of agency sec_2 14n in the second place the label which contracting parties place on their relationship is not decisive of their status vis-a-vis third parties citations omitted f 3d pincite in analyzing the relationship between the association and the outside firm the court stated njo single factor is dispositive citations omitted rather the nature of the relationship between the association and the outside firms depends on a myriad of factors including control_over the manner and means of performing the work the skill required and the method of payment the duration of the relationship and similar factors citations omitted the relevant factors here taken as a whole solidly support the tax court's determination that the outside firms acted as the association's agents ibid in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and _ consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the operational_test the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative_intent element necessary to establish this activity as charitable in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit t c pincite in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income the claims_court concluded that the organization's business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus pjlaintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax- exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business f_supp 2d pincite application of law when an individual wishes to donate a real_estate property to a specific charity you and the individual agree that the individual will transfer to you possession and legal_title of the property you agree that you will assume full responsibility and will arrange for making the appropriate services repairs or upgrades needed to make the property more readily marketable you also agree that you will arrange for the property to be sold and that after the sale you will donate the net_proceeds to the designated charity on behalf of the donor as a result of this arrangement with a donor you are performing services for and on behalf of the donor that facilitate the donor's contribution of property to the charity designated by the donor thus you are serving as an agent of the donor see revrul_85_184 supra revrul_2002_67 supra and state police association of massachusetts v commissioner supra by you serving as an agent of each donor you are performing commercial services for these individuals in a manner that is similar to the organization in revrul_72_369 supra arranging for donors for the charitable_contribution of their properties by taking possession and title to the property by arranging with third parties to maintain its appearance its physical operation and all necessary services to be sold by brokers and by paying the net sales proceeds to the charity designated by the donor all constitute common commercial activities rather than activities that further a charitable purpose see b s w inc v commissioner supra easter house v u s supra and airlie foundation v r s supra the fact that your activities consist exclusively of performing services for individuals who wish to donate property to sec_501 organizations does not render your activities as charitable revrul_72_369 supra in addition since all of your activities constitute the operation of a commercial activity you are organized and operated for the primary purpose of carrying on an unrelated_trade_or_business as a result under sec_1_501_c_3_-1 of the regulations you do not meet the requirements of sec_501 of the code unlike the organization described in revrul_64_182 supra you do not carry on a charitable program that is commensurate in scope with your financial resources therefore you do not operate exclusively for charitable purposes as required in sec_501 of the code and the regulations applicant's position the applicant reiterates their position that l’s primary objective is to increase charitable donations to colleges and universities by facilitating the transfer of real_property donations from donors these donations are often turned down because of the type of property involved and the fact that the contribution policies at these organizations often do not include accepting real_property due to the complexities involved many colleges and universities are not accepting donations of property due to their reluctance to hold the title to the property l assists colleges and universities to obtain these donations while increasing the overall level of giving to educational institutions it is important to note that if a college or university accepted a donation of real_property and converted the gift to cash without the aid of l the college or university would not be performing an unrelated activity accepting and maximizing contributions is a key component of an exempt organization’s fundraising activities with these facts think it is clear that the activity of lis fora legitimate charitable purpose and does not constitute a trade_or_business our goal is to assist the general_public with making contributions of real_property to colleges and universities providing them with the necessary financial support to further their individual exempt purposes the actual structure of l is not that of a real_estate agency and they are not acting as a broker the fees collected by l to cover operating_expenses are deducted from the proceeds of the property and are not charged to the university or college which supports l’s mission to perform a charitable service for these organizations the applicant also compared themselves to another organization they believe has a similar or exact business model this organization qualified for exemption under sec_501 although the applicant believes they operate in the same manner as another organization they understand that the comparison cannot be used as legal precedent conclusion l’s primary activity and purpose is to facilitate donations of real_estate on behalf of donors and their chosen charity your business plan explains that after title of the property has been transferred to l the facilitation process is transacted through third party for profit entities this process includes assuming the property maintenance operations expenses and liabilities and then reselling the property the net_proceeds after expenses will then be given to the school or charitable_organization designated by the donor your position is that the main goal is to increase funding to the colleges and universities by assisting their potential donors in converting titled real_property into cash that the university or college will accept the fact that this service simultaneously reduces liability concerns for both the donor and donee does not necessarily increase charitable donations to charities or further an exempt_purpose the facilitation of real_estate transactions through for-profit third party entities for a fee constitutes a trade_or_business ordinarily carried on for profit accordingly it is held that l’s activities are not charitable and therefore does not qualify for exemption from federal_income_tax under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
